                  Case 18-03137             Doc 49   Filed 05/15/19 Entered 05/15/19 14:03:19       Desc Main
                                                      Document     Page 1 of 14




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS


               In Re:                                          §
                                                               §
               ALONSO, TIMOTHY L                               §     Case No. 18-03137 JSB
                                                               §
                                   Debtor                      §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
               Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 300.00                              Assets Exempt: 5,970.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 13,823.75           Claims Discharged
                                                                     Without Payment: 118,095.86

               Total Expenses of Administration: 6,117.09


                       3) Total gross receipts of $ 19,940.84 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 19,940.84 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-03137             Doc 49    Filed 05/15/19 Entered 05/15/19 14:03:19            Desc Main
                                                  Document     Page 2 of 14




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            6,104.79               6,117.09                 6,117.09

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             88,919.15           43,000.46              43,000.46                13,823.75

TOTAL DISBURSEMENTS                                $ 88,919.15        $ 49,105.25            $ 49,117.55           $ 19,940.84


                  4) This case was originally filed under chapter 7 on 02/05/2018 . The case was pending
          for 14 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/04/2019                        By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-03137             Doc 49      Filed 05/15/19 Entered 05/15/19 14:03:19                    Desc Main
                                                       Document     Page 3 of 14




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Chase Account                                                             1129-000                                         19,940.84

TOTAL GROSS RECEIPTS                                                                                                          $ 19,940.84
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

NA             NA                                    NA                   NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 18-03137             Doc 49         Filed 05/15/19 Entered 05/15/19 14:03:19       Desc Main
                                                         Document     Page 4 of 14




                                           UNIFORM
                                                              CLAIMS           CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                CLAIMS PAID
                                                            SCHEDULED         ASSERTED           ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                    NA           2,744.08        2,756.38          2,756.38


ASSOCIATED BANK                             2600-000                    NA             110.71          110.71           110.71


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                    NA           2,166.66        2,166.66          2,166.66


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):GINA B. KROL                 3110-000                    NA           1,083.34        1,083.34          1,083.34

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 6,104.79       $ 6,117.09       $ 6,117.09
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS           CLAIMS             CLAIMS
                PAYEE                       TRAN.                                                                CLAIMS PAID
                                                            SCHEDULED         ASSERTED           ALLOWED
                                            CODE

NA: NA                                            NA                    NA                NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA               $ NA             $ NA             $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS           CLAIMS
                                                  UNIFORM
                                                              SCHEDULED         ASSERTED          CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                               (from Form     (from Proofs of    ALLOWED
                                                   CODE
                                                                   6E)            Claim)

NA            NA                                       NA                NA                 NA             NA              NA




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-03137             Doc 49      Filed 05/15/19 Entered 05/15/19 14:03:19       Desc Main
                                                    Document     Page 5 of 14




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)             Claim)

TOTAL PRIORITY UNSECURED                                           $ NA                $ NA         $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Account Resolution Servi
            1643 N Harrison Pkwy Bldg
            H Suite 100 Sunrise, FL
            33323                                                 913.00                 NA             NA            0.00


            Cavalry Portfolio Services
            LLC
            500 Summit Lake Dr Suite 4A
            Valhalla, NY 10595                                  4,081.00                 NA             NA            0.00


            Cavalry Portfolio Services
            LLC
            500 Summit Lake Dr Suite 4A
            Valhalla, NY 10595                                 10,059.00                 NA             NA            0.00


            Cavalry Portfolio Services
            LLC
            500 Summit Lake Dr Suite 4A
            Valhalla, NY 10595                                  9,101.15                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-03137             Doc 49      Filed 05/15/19 Entered 05/15/19 14:03:19       Desc Main
                                                    Document     Page 6 of 14




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Charter One Bank
            1 Citizens Dr Riverside, RI
            02915                                                   0.00                 NA             NA            0.00


            Credit Collection Services
            PO Box 607 Norwood, MA
            02062                                                 194.00                 NA             NA            0.00


            Credit Management Cntrl
            1263 Main St, Suite 212
            Baileys Harbor, WI 54202                              189.00                 NA             NA            0.00


            Discover Financial Svc LLC
            PO Box 15316 Wilmington,
            DE 19850-5316                                      11,707.00                 NA             NA            0.00


            GEMB/Walmart
            PO Box 965005 Orlando, FL
            32896                                                   0.00                 NA             NA            0.00


            Medical Business Bureau
            PO Box 1219 Park Ridge, IL
            60068-7219                                            897.00                 NA             NA            0.00


            Merchants' Credit Guide Co.
            223 W Jackson Blvd Ste 700
            Chicago, IL 60606                                  21,009.00                 NA             NA            0.00


            Merchants' Credit Guide Co.
            223 W Jackson Blvd Ste 700
            Chicago, IL 60606                                     284.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 18-03137             Doc 49      Filed 05/15/19 Entered 05/15/19 14:03:19       Desc Main
                                                    Document     Page 7 of 14




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Midland Funding LLC
            2365 Northside Dr, Suite 300
            Suite 200 San Diego, CA
            92108                                               5,851.00                 NA             NA            0.00


            Northwest Collectors
            3601 Algonquin Rd Ste 232
            Rolling Meadows, IL 60008                             702.00                 NA             NA            0.00


            Portfolio Recovery
            120 Corporate Blvd Ste 100
            Norfolk, VA 23502                                   8,614.00                 NA             NA            0.00


            Portfolio Recovery
            120 Corporate Blvd Ste 100
            Norfolk, VA 23502                                     718.00                 NA             NA            0.00


            Portfolio Recovery
            120 Corporate Blvd Ste 100
            Norfolk, VA 23502                                   1,890.00                 NA             NA            0.00


            Syncb/Meijer
            PO Box 965005 Orlando, FL
            32896                                               1,485.00                 NA             NA            0.00


            Syncb/Sams Club Dual Card
            PO Box 965005 Orlando, FL
            32896                                               5,433.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 18-03137             Doc 49       Filed 05/15/19 Entered 05/15/19 14:03:19        Desc Main
                                                     Document     Page 8 of 14




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Syncb/TJX CO PLCC
            PO Box 965005 Orlando, FL
            32896                                                  232.00                 NA              NA            0.00


            Syncb/Wal-Mart
            PO Box 965005 Orlando, FL
            32896                                                3,787.00                 NA              NA            0.00


            The Home Depot/CBNA
            PO Box 6497 Sioux Falls, SD
            57117                                                1,773.00                 NA              NA            0.00


            AMERICAN EXPRESS
000003      NATIONAL BANK                       7100-900             NA              2,626.37       2,626.37          844.32


            CAPITAL ONE BANK
000004      (USA), N.A.                         7100-900             NA              2,956.47       2,956.47          950.44


000001      CAVALRY SPV I, LLC                  7100-900             NA              4,081.25       4,081.25        1,312.04


000005      CAVALRY SPV I, LLC                  7100-900             NA            10,175.15       10,175.15        3,271.10


000002      DISCOVER BANK                       7100-900             NA            11,707.50       11,707.50        3,763.72


000006      MIDLAND FUNDING, LLC                7100-900             NA                232.46        232.46            74.73


            PORTFOLIO RECOVERY
000007      ASSOCIATES, LLC                     7100-900             NA              8,613.64       8,613.64        2,769.11


            PORTFOLIO RECOVERY
000008      ASSOCIATES, LLC                     7100-900             NA              1,889.98       1,889.98          607.59




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 18-03137             Doc 49       Filed 05/15/19 Entered 05/15/19 14:03:19          Desc Main
                                                     Document     Page 9 of 14




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            PORTFOLIO RECOVERY
000009      ASSOCIATES, LLC                     7100-900               NA               717.64         717.64           230.70

TOTAL GENERAL UNSECURED                                        $ 88,919.15        $ 43,000.46      $ 43,000.46      $ 13,823.75
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                              Case 18-03137                 Doc 49    Filed 05/15/19
                                                                                                  FORMEntered
                                                                                                       1      05/15/19 14:03:19                                         Desc Main
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD14
                                                                                       Document      Page 10 of AND REPORT                                                                                             Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             18-03137       JSB    Judge: JANET S. BAER                                                                                 Trustee Name:                      GINA B. KROL
Case Name:           ALONSO, TIMOTHY L                                                                                                         Date Filed (f) or Converted (c):    02/05/18 (f)
                                                                                                                                               341(a) Meeting Date:                03/06/18
For Period Ending: 04/04/19                                                                                                                    Claims Bar Date:                    08/08/18



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 2006 H3 Hummer                                                                           5,000.00                               0.00                                                0.00                     FA
 2. 2006 Saab Aero                                                                              500.00                              0.00                                                0.00                     FA
 3. Household Goods                                                                             300.00                              0.00                                                0.00                     FA
 4. WEARING APPAREL                                                                             100.00                              0.00                                                0.00                     FA
 5. Cash                                                                                         70.00                              0.00                                                0.00                     FA
 6. Chase Account                                                                               190.00                        19,940.84                                            19,940.84                     FA
 7. US Bank Account                                                                             300.00                              0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                         $6,460.00                         $19,940.84                                           $19,940.84                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TFR sent to UST for Review
   October 01, 2018, 01:36 pm


   Initial Projected Date of Final Report (TFR): 12/31/19           Current Projected Date of Final Report (TFR): 12/31/19


           /s/     GINA B. KROL
   __________________________________________ Date: 04/04/19
           GINA B. KROL




LFORM1                                                                                                                                                                                                                          Ver: 22.01
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 18-03137                Doc 49   Filed 05/15/19 Entered 05/15/19 14:03:19                             Desc Main
                                                                                  Document FORMPage
                                                                                                 2  11 of 14                                                                                    Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             18-03137 -JSB                                                                                          Trustee Name:                    GINA B. KROL
  Case Name:           ALONSO, TIMOTHY L                                                                                      Bank Name:                       ASSOCIATED BANK
                                                                                                                              Account Number / CD #:           *******8184 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9943
  For Period Ending: 04/04/19                                                                                                 Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                              3                                                4                                               5                     6                   7
    Transaction       Check or                                                                                                       Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)       Disbursements ($)        Balance ($)
                                                                                  BALANCE FORWARD                                                                                                             0.00
          05/08/18        6       Chase Bank                                      Account Balance                                   1129-000               19,940.84                                    19,940.84
                                  PO Box 183164
                                  Columbus, OH 43218
          06/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                          22.95             19,917.89
          07/09/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                          28.66             19,889.23
          08/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                          29.57             19,859.66
          09/10/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                  2600-000                                          29.53             19,830.13
          10/31/18                Trsf To BofI Federal Bank                       FINAL TRANSFER                                    9999-000                                    19,830.13                     0.00

                                                                                                          COLUMN TOTALS                                    19,940.84            19,940.84                      0.00
                                                                                                              Less: Bank Transfers/CD's                         0.00            19,830.13
                                                                                                          Subtotal                                         19,940.84                 110.71
                                                                                                              Less: Payments to Debtors                                                0.00
                                                                                                          Net
                                                                                                                                                           19,940.84                 110.71




                                                                                                                              Page Subtotals               19,940.84                19,940.84
                                                                                                                                                                                                         Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 18-03137                Doc 49   Filed 05/15/19 Entered 05/15/19 14:03:19                                  Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 14                                                                                         Page:     2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                  Exhibit 9
  Case No:             18-03137 -JSB                                                                                               Trustee Name:                    GINA B. KROL
  Case Name:           ALONSO, TIMOTHY L                                                                                           Bank Name:                       Axos Bank
                                                                                                                                   Account Number / CD #:           *******0142 Checking Account
  Taxpayer ID No:    *******9943
  For Period Ending: 04/04/19                                                                                                      Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                   Separate Bond (if applicable):


           1              2                              3                                                  4                                                  5                     6                   7
    Transaction       Check or                                                                                                            Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction               Tran. Code       Deposits ($)      Disbursements ($)         Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                  0.00
          10/31/18                Trsf In From ASSOCIATED BANK                    INITIAL WIRE TRANSFER IN                               9999-000               19,830.13                                    19,830.13
          11/09/18     002001     Cohen & Krol                                    Final Distribution                                     3110-000                                        2,166.66            17,663.47
                                  105 W. Madison St., Ste. 1100                   Attorneys' Fees
                                  Chicago, IL 60602
          11/09/18     002002     Gina B. Krol                                    Final Distribution                                     2100-000                                        2,744.08            14,919.39
                                  105 W. Madison St., Ste. 1100                   Trustee's Fees
                                  Chicago, IL 60602
          11/09/18     002003     Gina B. Krol                                    Final Distribution                                     2100-000                                          12.30             14,907.09
                                  105 W. Madison St., Ste. 1100                   Trustee's Fees
                                  Chicago, IL 60602
          11/09/18     002004     Gina B. Krol                                    Final Distribution                                     3110-000                                        1,083.34            13,823.75
                                  105 W. Madison St., Ste. 1100                   Attorneys' Fees
                                  Chicago, IL 60602
          11/09/18     002005     Cavalry SPV I, LLC                              Final Distribution                                     7100-900                                        1,312.04            12,511.71
                                  500 Summit Lake Drive, Ste 400                  (1-1) Cavalry SPV I, LLC as
                                  Valhalla, NY 10595                              assignee of GE Retail Bank/Walmart Credit Card
          11/09/18     002006     Discover Bank                                   Final Distribution                                     7100-900                                        3,763.72             8,747.99
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025
          11/09/18     002007     American Express National Bank                  Final Distribution                                     7100-900                                         844.32              7,903.67
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          11/09/18     002008     Capital One Bank (USA), N.A.                    Final Distribution                                     7100-900                                         950.44              6,953.23
                                  PO Box 71083
                                  Charlotte, NC 28272-1083
          11/09/18     002009     Cavalry SPV I, LLC                              Final Distribution                                     7100-900                                        3,271.10             3,682.13
                                  500 Summit Lake Drive, Ste 400                  (5-1) Cavalry SPV I, LLC as

                                                                                                                                   Page Subtotals               19,830.13                16,148.00
                                                                                                                                                                                                              Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                           Case 18-03137                Doc 49   Filed 05/15/19 Entered 05/15/19 14:03:19                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  13 of 14                                                                                     Page:    3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             18-03137 -JSB                                                                                         Trustee Name:                    GINA B. KROL
  Case Name:           ALONSO, TIMOTHY L                                                                                     Bank Name:                       Axos Bank
                                                                                                                             Account Number / CD #:           *******0142 Checking Account
  Taxpayer ID No:    *******9943
  For Period Ending: 04/04/19                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                                     4                                         5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  Valhalla, NY 10595                              assignee of Citibank, N.A.
          11/09/18     002010     Midland Funding, LLC                            Final Distribution                               7100-900                                            74.73             3,607.40
                                  Midland Credit Management, Inc.                 (6-1) Account Number (last 4
                                  as agent for Midland Funding, LLC               digits):3614
                                  PO Box 2011
                                  Warren, MI 48090
          11/09/18     002011     Portfolio Recovery Associates, LLC              Final Distribution                               7100-900                                          2,769.11             838.29
                                  Successor to U.S. BANK
                                  NATIONAL ASSOCIATION
                                  (HARLEY DAVIDSON)
                                  POB 41067
                                  Norfolk, VA 23541
          11/09/18     002012     Portfolio Recovery Associates, LLC              Final Distribution                               7100-900                                           607.59              230.70
                                  Successor to GE CAPITAL RETAIL BANK
                                  (MEIJER)
                                  POB 41067
                                  Norfolk, VA 23541
          11/09/18     002013     Portfolio Recovery Associates, LLC              Final Distribution                               7100-900                                           230.70                  0.00
                                  Successor to CAPITAL ONE, NA (MENARDS)
                                  POB 41067
                                  Norfolk, VA 23541




                                                                                                                             Page Subtotals                        0.00               3,682.13
                                                                                                                                                                                                         Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                           Case 18-03137                Doc 49   Filed 05/15/19 Entered 05/15/19 14:03:19                          Desc Main
                                                                                  Document FORMPage
                                                                                                 2  14 of 14                                                                                            Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit 9
  Case No:             18-03137 -JSB                                                                                       Trustee Name:                       GINA B. KROL
  Case Name:           ALONSO, TIMOTHY L                                                                                   Bank Name:                          Axos Bank
                                                                                                                           Account Number / CD #:              *******0142 Checking Account
  Taxpayer ID No:    *******9943
  For Period Ending: 04/04/19                                                                                              Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


          1               2                             3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                    Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                                                                                       COLUMN TOTALS                                      19,830.13                  19,830.13                          0.00
                                                                                                           Less: Bank Transfers/CD's                      19,830.13                       0.00
                                                                                                       Subtotal                                                  0.00           19,830.13
                                                                                                           Less: Payments to Debtors                                                 0.00
                                                                                                       Net
                                                                                                                                                                 0.00           19,830.13
                                                                                                                                                                               NET                             ACCOUNT
                                                                                                        TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                      Checking Account (Non-Interest Earn - ********8184                   19,940.84                      110.71                         0.00
                                                                                                       Checking Account - ********0142                            0.00                 19,830.13                         0.00
                                                                                                                                               ------------------------    ------------------------   ------------------------
                                                                                                                                                           19,940.84                   19,940.84                         0.00
                                                                                                                                               ==============             ==============              ==============
                                                                                                                                                (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                           Transfers)               To Debtors)                    On Hand




                                                                                                                           Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                  Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
